Exhibit 10.7
 
RESOLUTION OF THE BOARD OF DIRECTORS


Pursuant to Section II of the Bylaws (the “Bylaws”) of American Housing Income
Trust, Inc., a Maryland corporation (the “Corporation”) and pursuant to the
directives set forth in the Written Consent of Shareholders dated May 8, 2015,
the Board of Directors of the Corporation unanimously adopt the following
resolutions pursuant to Section III of the Bylaws:


RESOLVED, that the undersigned accept appointment as directors of the Board of
Directors pursuant to the terms of the Bylaws, and in turn, appoint Eric
Stoffers as the Chairman of the Board pursuant to Section III.11 of the Bylaws.


RESOLVED, that pursuant to Section IV.01 of the Bylaws, the Board of Directors
appoints the following persons to the respective officer positions to serve in
such capacities until the next organization meeting of Board of Directors (or
consent in lieu thereof) and until their respective successors are elected and
qualified or until their earlier resignation or removal:


Chief Executive
Officer/President                                                                Eric
Stoffers


Chief Financial
Officer/Treasurer                                                      Bill
Deegan
and Secretary


RESOLVED, that Eric Stoffers is authorized to execute and effectuate the Stock
Exchange and Restructuring Agreement between American Realty Partners, LLC
(“ARP”) and the Corporation (“Stock Exchange and Restructuring Agreement”), as
being in the best interests of the Corporation. In doing so, the Secretary shall
issue 5,000,000 shares of the Company’s common stock into treasury for purposes
of issuing such shares consistent with the Stock Exchange and Restructuring
Agreement.


RESOLVED, that Eric Stoffers is hereby authorized to execute and implement the
Parent-Subsidiary and Operations Agreement between Performance Realty
Management, LLC (“PRM”), ARP and the Corporation (the “Operations Agreement”),
as being in the best interests of the Corporation.


RESOLVED, that Eric Stoffers is hereby authorized to execute any and all
agreements between the Corporation and Firstkey Lending, LLC (“Firstkey”),
including but not limited to, the Environmental Indemnity Agreement and Guaranty
[Limited Recourse] associated with the Agreement Regarding Approval of Equity
Transfer between ARP (now a wholly-owned subsidiary of the Corporation), Sean
Zarinegar (as guarantor of the debt services by Firstkey) and Firstkey.


RESOLVED, that for the consideration stated therein, the Advisory Board
Consulting and Compensation Agreement between the Corporation and Sean Zarinegar
(“Zarinegar Agreement”) is ratified and approved as being in the best interests
of the Corporation.


RESOLVED, that for the consideration stated therein, the Advisory Board
Consulting and Compensation Agreement between the Corporation and Kenneth
Hedrick (“Hedrick Agreement”) is ratified and approved as being in the best
interests of the Corporation.
 
 
1

--------------------------------------------------------------------------------

 
 
RESOLVED, the Board of Directors accepts, ratifies and approves ARP’s conversion
of its Series A Preferred Stock to 2,000 shares of common stock in the
Corporation (post-split).


RESOLVED, that Eric Stoffers shall prepare a transfer instruction letter to
Issuer Direct approving the issuance of (a) 4,000,000 shares of the Company’s
common stock to Sean Zarinegar, or his designee, under the Zarinegar Agreement,
(b) 1,000,000 shares of the Company’s common stock to PRM, or its designee,
under the Operations Agreement, (c) 25,000 shares of the Company’s common stock
to Kenneth Hedrick, or his designee, under the Hedrick Agreement, (d) 2,000
shares of the Company’s common stock to ARP, and (e) the pro rata shares to the
“ARP Members,” as defined under the Stock Exchange and Restructuring Agreement.


RESOLVED, that these resolutions may be executed in counterpart with facsimile
or electronic signatures constituting originals for all intents and purposes.


These resolutions are executed as of May 8, 2015.


APPROVED:
 
/s/ Eric Stoffers
By: Eric Stoffers
Its: Chairman of the Board
 
/s/ Kenneth Hedrick
By: Kenneth Hedrick
Its: Director
 
/s/ Sean Zarinegar
By: Sean Zarinegar
Its: Director
 



2


--------------------------------------------------------------------------------

 